                                 Case 20-18094         Doc 24     Filed 10/06/20      Page 1 of 3
Entered: October 6th, 2020
Signed: October 5th, 2020

SO ORDERED




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF MARYLAND
                                                    at Greenbelt
           In re:                                                     *
                                                                      *    Case No.      20-18094-LSS
           Mose Chestnut,
                                                                      *    Chapter       13
                                        Debtor.                       *

                             ORDER DENYING MOTION TO EXTEND AUTOMATIC STAY

                  The above-captioned case was commenced on September 1, 2020, upon the Debtor’s

        filing of a Chapter 13 bankruptcy petition.          On September 15, 2020, the Debtor filed a Motion to

        Extend Automatic Stay (the “Motion”) seeking to extend the automatic stay pursuant to 11 U.S.C.

        ' 362(c)(3). The Motion was filed because the Debtor had a prior bankruptcy case that was

        pending within the year preceding the commencement of the instant case. On October 2, 2020,

        Southlake at Lake Arbor HOA, Inc. filed an Objection [Dkt. No. 21] to the Motion. The same

        day, Debtor filed an Affidavit [Dkt. No. 22] in support of the Motion. The matter came before the

        Court for a hearing on October 5, 2020. For the following reasons, the Motion is denied.

                      11 U.S.C. ' 362(c)(3) provides, in part:

                             [i]f a single or joint case is filed by or against debtor who is an individual in a case
                             under chapter 7, 11, or 13, and if a single or joint case of the debtor was pending

                                                                  1
                   Case 20-18094        Doc 24       Filed 10/06/20      Page 2 of 3




               within the preceding 1-year period but was dismissed, other than a case refiled
               under a chapter other than chapter 7 after dismissal under section 707(b)—

                    (A) the stay under subsection (a) with respect to any action taken
                    with respect to a debt or property securing such debt or with
                    respect to any lease shall terminate with respect to the debtor on
                    the 30th day after the filing of the later case;
                    (B) on the motion of a party in interest for continuation of the
                    automatic stay and upon notice and a hearing, the court may
                    extend the stay in particular cases as to any or all creditors
                    (subject to such conditions or limitations as the court may then
                    impose) after notice and a hearing completed before the
                    expiration of the 30-day period only if the party in interest
                    demonstrates that the filing of the later case is in good faith as to
                    the creditors to be stayed; and . . . . (emphasis added).

11 U.S.C. ' 362(c)(3). "The plain meaning of these subsections leads inevitably to the conclusion

that if a motion to extend automatic stay is to be granted, that can occur only after a properly

noticed hearing conducted within 30 days of the filing of the case." In re Tubman, 364 B.R. 574,

580 (Bankr. D. Md. 2007).

       In this case, the Motion was filed on September 15, 2020, which placed the expiration of

the objection period after the expiration of the 30-day timeframe in which the Court was required

to conduct a hearing on the Motion. Debtor did not file a motion seeking to shorten the objection

period or for an expedited hearing as is required by Local Bankruptcy Rule 9013-7. Accordingly,

the Court is unable to grant the relief requested.       The Court notes, however, that the reasoning of

In re Tubman applies and the automatic stay is only terminated as to actions against the Debtor

and property of the Debtor, but not as to any actions against property of the estate. Id. at 583.

       For the reasons set forth herein, it is by the United States Bankruptcy Court for the District

of Maryland,

       ORDERED, that the Motion is denied.


                                                     2
                Case 20-18094        Doc 24   Filed 10/06/20   Page 3 of 3




cc:   Debtor
      Debtor’s Counsel
      Chapter 13 Trustee
      U.S. Trustee
      All Creditors and Parties-in-Interest

                                         End of Order




                                              3
